KEITH WAYNE FRANCIS           Cause No.   01-14-00715-CR            IN THE COURT OF CRIMINAL
        VS                                                                 APPEALS
  STATE OF TEXAS                                                        AUSTIN,TX

                      PD-0753-15
                                            §

                                            §

                      PETITIONERS MOTION FOR EXTENSION OF TIME

                       TO THE HONORABLE JUDGE OF SAID COURT:


 Comes Now, KEITH WAYNE FRANCIS, Petitioner Pro-Se, Does hereby file this motion
 extension of time for his petition for discretionary review, and would like
 to show the following:




 Petitioner was not notified direct, From Court Of Appeals, First District Of
 Texas, Of the Judgement Rendered On April           28th   2015.



 Petitioner will show that he was not notified of the Judgement from Court
 Of Appeals, First District Of Texas, Until June 5th 2015, through T.D.C.J
 Eastham Mailroom, From his appeal Attorney Casey Garrett.




 Petitioner is requesting that Rule 2 of the Texas Department Of Criminal
 Procedure allows him to request that Rule 9.3 Of The Texas Rules Of Appeallate
 Procedure be Suspended on the Discretion Of The Court.


 Petitioner is Indigent, and has no way of making the required 11 copies
 of his Petition before this Court, due to that the Eastham Unit does not
 provide a copying machine to Petitioner.


                                          PRAYER

 Wherefore, Premesis Considered, Petitioner humbly prays that this Court
 grant his extension of time, and suspend Rule 9.3 of the Texas Rules
 Of Appellate Procedure.
                                    FILED IN
                            COURT OF CRIMINAL APPEALS
                                                              RECEIVED IN
                                   JUN 19.2015
                                                                    jun i ^ r*
                                Abel Acosta, Clerk
                             CERTIFICATE OF SERVICE



I, KEITH WAYNE FRANCIS, #117291, hereby certify that the foregoing Motion
For Extension Of Time is True and Correct, and is mailing this Motion to
the District Clerk of the Court Of Criminal Appeals, P.O. Box 12308,
Capitol Station, Austin,TX   78711. On This Day Of June 11th 2015.




                                         RESPECTFULLY SUBMITTED, ;
                                         KEITH WAYNE FRANCIS   # 1175291
                                         Texas Department Of Criminal Justice-
                                         Institutional Division
                                         Eastham Unit
                                         Lovelady,TX   75851
m
•J

1..!.

w
(i)
fl
5!
fl
(I)




t ^ l5




              ^
        'N.
        (A